DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Mullin on March 19, 2021.


The application has been amended as follows: 
	Claim 6 has been amended as follows:

6.	An antibody or antigen-binding fragment thereof that specifically binds to a human ubiquitin c-terminal hydrolase L I (UCH-L 1), wherein the antibody or antigen-binding fragment comprises a heavy chain variable region and a light chain variable region, wherein: 
the heavy chain variable region comprises: (i) a CDR-HL comprising the amino acid sequence of SEQ ID NO:1 ; (ii) a CDR-H2 comprising the amino acid sequence of SEQ ID NO:9; and (iii) a CDR-H3 comprising the amino acid sequence of SEQ ID NO:20; and
of SEQ ID NO:28; (ii) a CDR-L2 comprising the amino acid sequence of SEQ ID NO:37; and (iii) a CDR-L3 comprising the amino acid sequence of SEQ ID NO:45.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The current claim amendments have narrowed the invention to the enabled scope, and to the subject matter which was indicated as allowable in the Non-Final mailed October 9, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 78 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649